DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11 October 2021 has been entered.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 19 October 2020 lists three non-patent literature (NPL) citations directed broadly to the file histories of various U.S. patent applications.  For example, NPL Citation No. 5 states as follows: “All Office Actions; U.S. Patent Application Ser. No. 16/226927 (Attorney Docket No. 15069M), filed on 12-20-2018; SEE PAIR.”  Similar citations are set forth in NPL Citation Nos. 6 and 7.  Those Office actions have not been considered by the examiner because the listing fails to comply with 37 CFR 1.98(b)(5), which requires that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”  Emphasis added.  
Status of the Claims
In the Reply filed 11 October 2021, Applicant amended claims 1, 6, 7, 15-17, 20-23, 33, and 34.  Claim 32 was previously cancelled by Applicant.  Claims 1-31 and 33-37 are pending.  
Rejoinder
The examiner’s search located relevant prior art directed to climbazole, which is a non-elected species of surfactant soluble anti-dandruff agent.  Accordingly, the corresponding election-of-species requirement is withdrawn as to between piroctone olamine (the species elected by Applicant) and climbazole only.  Claims 27 and 28 are REJOINED.  
All pending claims are considered below.   
Status of the Rejections and Objections
The provisional rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of copending U.S. Application No. 15/962,327 in view of Fevola (“Guar Hydroxypropyltrimonium Chloride.” Cosmetics and toiletries 127.1 (2012) 16-21) is maintained.  
All other rejections set forth in the previous Office action (09 July 2021) are withdrawn.
The objection set forth in the previous Office action is withdrawn.  
The objection set forth in this Office action is new.
The rejections under 35 U.S.C. 112(b), 35 U.S.C. 112(d), 35 U.S.C. 102, and 35 U.S.C. 103 set forth in this Office action are new.  
Claim Objections
Claim 1 is objected to because of the following informalities:  First, the word <fragrance> is misspelled.  Second, the comma is missing between the phrase “a pH of about 6” and the phrase “no polymeric constituents.”  Appropriate corrections are required.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Regarding claims 12-14, there is no antecedent basis for the following limitation: “the surfactant.”  MPEP § 2173.05(e).  The examiner notes that claim 1, as recently amended, refers now to “one or more total anionic surfactants.”
Regarding claims 15 and 16, there is no antecedent basis for the following limitation: “one or more total surfactants.”  MPEP § 2173.05(e).  The examiner notes that claim 1, as recently amended, refers now to “one or more total anionic surfactants.”  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 12 is rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 12, which depends on claim 1, recites the following limitation: “wherein the surfactant is an anionic surfactant or combinations of anionic surfactants.”  However, claim 1, as recently amended, now requires “8-16 wt% of one or more total anionic surfactants.”  Thus, claim 1 already requires one or more anionic surfactants.  It follows that claim 12 does not specify a further limitation of the subject matter of claim 1.  Therefore, claim 12 fails to comply with 35 U.S.C. 112(d).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 9, 12-28, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 2006/0120988 A1), evidenced by Jayaswal (US 2016/0279048 A1) and Fevola (“Guar Hydroxypropyltrimonium Chloride.” Cosmetics and toiletries 127.1 (2012) 16-21).
Bailey is directed to hair treatment compositions comprising an anti-dandruff agent that is in solution, where the compositions have benefits in terms of perceived mildness by users and deposition of anti-dandruff agents (abstract).
In Example 1 (para. [0133]), Bailey discloses a shampoo formulation that comprises:  14 wt% anionic surfactant), 1 wt% climbazole (surfactant soluble antidandruff active), and 0.2 wt% of a cationic guar marketed by Rhodia under the tradename JAGUAR C17.  As evidenced by paragraph [0086] of Jayaswal, JAGUAR C17 is a commercial cationic guar having a molecular weight of 2,000,000 g/mol and a cationic charge density of 1.0 meq/g.  Fevola further evidences that JAGUAR C17 is a cationic polymer known as guar hydroxypropyltrimonium chloride (page 16 and footnote 8).  The examiner notes that sodium lauryl ether sulphate (SLES) is the only species of anionic surfactant included in Example 1 of Bailey.  
In regard to the “deposition efficiency” functional limitations recited in claim 1, among other claims of the present application, it is important to recognize that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP § 2112.01(I); see also MPEP 2112.01(II) (“‘Products of identical chemical composition cannot have mutually exclusive properties.’”), quoting In re Spada, 911 F.2d 705, 709 (Fed.Cir. 1990).  Moreover, Bailey even discloses that the cationic guar assists in depositing the water-soluble antidandruff agents onto the scalp (paras. [0034] and [0030]-[0032]).  
Therefore, claims 1-7, 9, 12-16, 18-22, 27, and 28 are anticipated by Bailey.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  
Regarding claim 17, Example 1 of Bailey further comprises two co-surfactants, both of which are zwitterionic or amphoteric: 2 wt% cocamidopropyl betaine and 2 wt% sodium cocoamphoacetate.  Their total concentration of 4 wt% anticipates the range recited in claim 17.
Regarding claims 23 and 24, Bailey discloses that the shampoo formulations preferably further Markush group of claim 24.
Regarding claims 25 and 26, Bailey discloses that the “[a]nti-dandruff agents include, for example, those compounds included in shampoo compositions for the purpose of treating or preventing dandruff, such as octopirox, climbazole and ketoconazole” (para. [0030]).  The examiner notes that Octopirox is a tradename for piroctone olamine (INCI).  Bailey further discloses that “[t]he anti-dandruff agent may be a single anti-dandruff compound or a mixture of different anti-dandruff compounds” (para. [0032]), and that “[t]he anti-dandruff agent is present in the composition in an amount of from 0.1 to 5% by weight, more preferably from 0.1 to 2% by weight” (para. [0033]).  A person having ordinary skill in the art — following a review of the foregoing disclosure — would have readily envisaged modifying Example 1 by substituting piroctone olamine for the climbazole, especially considering Bailey identifies only three species of anti-dandruff agent, specifically, octopirox (piroctone olamine), climbazole and ketoconazole.  Therefore, claims 25 and 26 are anticipated by Bailey.  See also MPEP § 2131.02(II) (“when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”).  
Regarding claim 35, Example 1 of Bailey has a pH of 6.5 (para. [0133]).

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2006/0120988 A1).
Bailey (as evidenced by Jayaswal and Fevola) is discussed in the foregoing rejection under 35 U.S.C. 102.  That discussion is incorporated by reference into this rejection under 35 U.S.C. 103.
Example 1 of Bailey has a pH of 6.5 (para. [0133]), which lies slightly above the pH ranges of “about 4 to about 6” and “about 4.5 to about 5.5” recited in claims 36 and 37, respectively.  
However, in paragraph [0035], Bailey discloses more broadly as follows: “The pH of the compositions of the invention is preferably in the range of from 5 to 8, more preferably in the range of from 6 to 7 e.g., 6.5.  The pH of the compositions of the invention can be adjusted using alkaline agents (such as sodium hydroxide, for example) or acidic agents (such as citric acid) as is well-known in the art.”  Emphasis added.  The examiner notes that “[i]n the case where the prima facie case of obviousness exists.”  MPEP § 2144.05(I); see also MPEP § 2123 (rejection over prior art’s broad disclosure instead of preferred embodiments).  
The foregoing disclosure and observations support the examiner’s conclusion that pH values encompassed by the pH ranges in claims 36 and 37 were known in the prior art (Bailey) and one skilled in the art could have achieved those pH values by known methods and the ensuing combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); see also MPEP § 2143.02.  Therefore, claims 36 and 37 are prima facie obvious.  
Claims 8, 10, 11, 29-31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2006/0120988 A1) in view of Jayaswal (US 2016/0279048 A1).
Bailey (as evidenced by Jayaswal and Fevola) is discussed in the foregoing rejection under 35 U.S.C. 102.  That discussion is incorporated by reference into this rejection under 35 U.S.C. 103.
In regard to the cationic guar, Bailey does not disclose the combinations of molecular weight (MW) and charge density (CD) recited in claims 8, 10 and 11, respectively.  As explained below, Jayaswal compensates for the deficiency.
Jayaswal is directed to hair care compositions that comprise a combination of cationic deposition polymers (para. [0001]).  
Jayaswal teaches that by using a combination of two cationic polymers of specific molecular weight and cationic charge densities in a hair care composition, both (i) high conditioning See also para. [0037] (incorporating droplets of a water-insoluble oily conditioning agent to provide high conditioning benefits to the hair while still maintaining a pleasant hair feel after drying).  “Moreover,” Jayaswal continues, “the hair care composition of the present invention demonstrates unaffected deposition efficiency of antidandruff actives onto scalp which indicates it can also be used for antidandruff purposes” (para. [0005], emphasis added).  Suitable conditioning agents, for example, emulsified silicone oil, are identified in paragraphs [0051]-[0058].
Jayaswal additionally teaches that “[t]he cationic polymer suitable for use in compositions of the present invention comprises cationically-modified guar polymers such as guar hydroxypropyltrimonium chloride, which is, for example, commercially available from Rhodia in their JAGUAR trademark series” (para. [0039]).  The first guar hydroxypropyltrimonium chloride (GHPTC) preferably has a molecular weight (MW) of 1.1 million to 3 million grams/mole and a charge density (CD) of 1.3 to 1.8 meq/g (para. [0043]).  The examiner notes that the foregoing MW range and CD range combination is overlapped by the corresponding combination of ranges recited in claims 8, 10, and 11.  MPEP § 2144.05 (obviousness of similar and overlapping ranges, amounts, and proportions).  Jayaswal teaches that the concentration of the first GHPTC is preferably from 0.005 to 0.8%, based on the total weight of the hair care composition and including all ranges subsumed therein (para. [0044]).  
The second GHPTC preferably has a molecular weight (MW) of 1.5 million to 3 million grams/mole and a charge density (CD) of 0.8 to 1.2 meq/g (para. [0043]).  The examiner notes that the foregoing MW range and CD range combination is overlapped by the corresponding combination of ranges recited in claims 8 and 10.  MPEP § 2144.05 (obviousness of similar and overlapping ranges, amounts, and proportions).  Jayaswal teaches that the concentration of the second GHPTC is preferably from 0.005 to 0.8%, based on the total weight of the hair care composition and including all ranges subsumed therein (para. [0044]).  
Prior to the time of filing the present application, the teachings of Jayaswal would have motivated a person having ordinary skill in the art to modify Example 1 of Bailey by selecting the combination of GHPTC polymers discussed above and adding an emulsified silicone oil thereto, in an effort to yield an anti-dandruff shampoo having pleasant hair feel that is especially effective at both (i) conditioning hair and (ii) depositing the anti-dandruff agent.  Therefore, claims 8, 10, and 11 are prima facie obvious.  
Regarding claims 29-31, 33 and 34, Jayaswal teaches that “[s]uitable antidandruff agents include compounds selected from azole based antifungal agents, octopirox, metal pyrithione salts, selenium sulfide and mixtures thereof” (para. [0079]).  “The preferred azole based antifungal agents are ketoconazole and climbazole” (para. [0079]).  “Preferred metal pyrithione salts are zinc, copper, silver and zirconium pyrithione” (para. [0079]).  In Table 1 (para. [0091]) at Examples 9 and 10, Jayaswal teaches an anti-dandruff shampoo that comprises both climbazole (0.5 wt%) and zinc pyrithione (1.0 wt%).  MPEP § 2144.06(I) (combining equivalents known for the same purpose).  
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-31 and 33-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of copending U.S. Application No. 15/962,327 (as amended on 03 August 2021) in view of Fevola (“Guar Hydroxypropyltrimonium Chloride.” Cosmetics and toiletries 127.1 (2012) 16-21).  
The conflicting claims (the claims of the ’327 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1, 3, and 4 to claims 1, 18, and 19 of the present application.  Page 16 of Fevola compensates for the deficiency in the conflicting claims concerning the molecular weight and charge density of the cationic polymer.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Conclusion
Claims 1-31 and 33-37 are rejected.
Claim 1 is objected to.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
04 December 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611